Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
	The previous acknowledgment of a claim to foreign priority in the office action filed 5/30/2019 was made in error, as there never was a claim to foreign priority for this Application, and the foreign priority status on the PTOL-37 Notice of Allowability dated 7/25/2022 is correct, and the foreign priority status on the annotated Bibliographic Data Sheet dated 7/25/2022 is correct.  


Joshua Smith  
/J.S./  
8-6-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477